                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

 GAIL HARNESS,                                     )
                                                   )
        Plaintiff,                                 )       Nos.    3:18-CV-100
                                                   )               3:19-CV-340
 v.                                                )
                                                   )       Judge Collier
 ANDERSON COUNTY, TENNESSEE,                       )       Magistrate Judge Guyton
                                                   )
        Defendant.                                 )


                                             ORDER

        These consolidated matters are set for trial beginning on Monday, November 9, 2020, with

 a final pretrial conference on October 29, 2020. (Doc. 91 in lead case.) Given the uncertainties of

 the current public health situation within the Eastern District of Tennessee, it is unlikely the Court

 will be able to seat a jury for a civil trial on the scheduled date. The Court will therefore conduct

 a pretrial conference by telephone on October 15, 2020, at 1:15 p.m. The parties should be

 prepared to discuss scheduling considerations, the possibility of conducting a bench trial, and

 possible alternative trial dates. Call-in information will be distributed separately.



        SO ORDERED.

        ENTER:

                                                       /s/____________________________
                                                       CURTIS L. COLLIER
                                                       UNITED STATES DISTRICT JUDGE




Case 3:18-cv-00100-CLC-HBG Document 92 Filed 09/30/20 Page 1 of 1 PageID #: 715
